DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in this application.
Double patenting rejection is withdrawn.
Claim rejections 35 U.S.C. 112(b) on claims 6, 14 and 20 are withdrawn.
Claim rejections 35 USC 101 on claims 1-20 are withdrawn.
Applicant’s arguments on claim rejections 35 USC 103 on claims 1-20, filed 8/3/2022, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Tibble. 

Response to Arguments
Applicant’s arguments with respect to claim(s)  1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 6, 14 and 20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3, 11 and 17, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tibble et al. (U.S. Patent Number 9,619,224, hereafter referred to as “Tibble”) in view of Chrapko et al. (U.S. Publication Number 20150026120, hereafter referred to as “Chrapko”).  
Regarding claim 1, Tibble teaches A computer-implemented method of querying a graph database (column 10 lines 1-6 and Figs. 4, 5A: discussing about receiving a request for an attribute value), the method comprising:
receiving a graph database query for a value of an attribute for a child entity node in the graph database, the graph database including a plurality of entity nodes associated with a plurality of database items and a plurality of attribute nodes describing characteristics attributable to one or more of the plurality of database items, the plurality of entity nodes organized into a hierarchy of entity nodes (column 10 lines 1-6 and Figs. 4, 5A: The system receives a request for an attribute value relating to a business unit (410). A user may request an attribute value for source code owned by a particular business unit of a business organization. For example, a user can request a value for the attribute “number of lines of code” for which the business unit is responsible. Examiner interprets that the particular business unit of a business organization as claimed entity node, and the source code having attribute value as claimed attribute node. Examiner interprets that receiving a request for an attribute value relating to a business unit as claimed receiving a graph database query for a value of an attribute for a child entity node in the graph database.); and 
returning an attribute value of the first attribute node as a response to the graph database query based at least in part on the path satisfying the path metric (column 12 lines 27-35 and Fig. 4: The system provides display graph information including the attribute value for the node representing the business unit (460). For example, if the user requested information for a particular attribute of source code for which the engineering business unit is responsible, the system can provide the attribute value computed for the Engineering node 544. Examiner interprets that providing the attribute value computed for the Engineering node as claimed returning an attribute value of the first attribute node.)
Tibble does not explicitly teach determining that a path between the child entity node of the graph database and a first attribute node of the plurality of attribute nodes of the graph database satisfies a path metric as claimed.
Chrapko teaches determining that a path between the child entity node of the graph database and a first attribute node of the plurality of attribute nodes of the graph database satisfies a path metric ([0140] and Fig. 11: At step 1130, paths between the user and the first contact that include the second contact are calculated. In an embodiment, all paths between the user and the first node that include the second node are calculated. [0141]: In an embodiment, once all paths between the user and the first node that include the second node are calculated, the "shortest path" may be calculated from the paths. Examiner interprets that calculating the shortest path between the user and the first contact as claimed determining that a path between the child entity node and a first attribute node satisfies a path metric.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method retrieving attribute value of a node in a tree structure of Tibble with the teaching about shortest path of Chrapko because the resulting visualization provides the user with information regarding a path between the user and a "target" node that has a high amount of connectivity between the nodes in the path, and this visualization may be useful to the user in that it shows them the best way to be socially introduced to the target node (Chrapko, [0019]).

Regarding claim 2, Tibble in view of Chrapko teaches determining that the first attribute node is a nearest attribute node to the child entity node of the plurality of attribute nodes in the graph database, wherein the attribute value of the first attribute node is returned based at least in part on the first attribute node being the nearest attribute node to the child entity node (Chrapko, [0141]: The path scores for each respective path may then be sorted through one or more comparisons of the magnitude of the path scores, and the path with the highest path score may be designated the "shortest path" between the user and the first node that includes the target node.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method retrieving attribute value of a node in a tree structure of Tibble with the teaching about shortest path of Chrapko because the resulting visualization provides the user with information regarding a path between the user and a "target" node that has a high amount of connectivity between the nodes in the path, and this visualization may be useful to the user in that it shows them the best way to be socially introduced to the target node (Chrapko, [0019]).

Regarding claim 3, Tibble in view of Chrapko teaches wherein determining that the path between the child entity node and the first attribute node of the plurality of attribute nodes satisfies the path metric comprises: determining that the path is a shortest path of a plurality of paths between the child entity node and each attribute node of the plurality of attribute nodes (Chrapko, [0019]: The shortest path between the user and the first selected contact that includes the intermediate contact may be calculated based on the connectivity information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method retrieving attribute value of a node in a tree structure of Tibble with the teaching about shortest path of Chrapko because the resulting visualization provides the user with information regarding a path between the user and a "target" node that has a high amount of connectivity between the nodes in the path, and this visualization may be useful to the user in that it shows them the best way to be socially introduced to the target node (Chrapko, [0019]).

Regarding claim 4, Tibble in view of Chrapko teaches wherein receiving the graph database query comprises: receiving the graph database query that comprises a read request for the value of the attribute (Tibble, column 10 lines 1-6 and Figs. 4, 5A: The system receives a request for an attribute value relating to a business unit (410). A user may request an attribute value for source code owned by a particular business unit of a business organization.).

Regarding claim 5, Tibble in view of Chrapko teaches wherein determining the path comprises: determining the path between the child entity node and the first attribute node that includes a parent entity node for the child entity node in the graph database (Tibble, column 9 lines 57-67 and Fig. 4, 5A: FIG. 4 is a flow chart of an example process for aggregating metric values of shared metric instances. A shared metric instance is a metric instance that is associated with a node in a display graph that is reachable by multiple paths in the graph. Thus, multiple parent nodes may share responsibility for the metric instance. Shared metric instances can occur in display graphs that represent the structure of business organizations. Chrapko, ([0140] and Fig. 11: At step 1130, paths between the user and the first contact that include the second contact are calculated. In an embodiment, all paths between the user and the first node that include the second node are calculated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method retrieving attribute value of a node in a tree structure of Tibble with the teaching about shortest path of Chrapko because the resulting visualization provides the user with information regarding a path between the user and a "target" node that has a high amount of connectivity between the nodes in the path, and this visualization may be useful to the user in that it shows them the best way to be socially introduced to the target node (Chrapko, [0019]).

Regarding claim 6, Tibble in view of Chrapko teaches wherein determining that the path between the child entity node and the first attribute node of the plurality of attribute nodes satisfies the path metric comprises: determining that the path between the child entity node and the first attribute node of the plurality of attribute nodes is a shortest path (Chrapko, [0019]: The shortest path between the user and the first selected contact that includes the intermediate contact may be calculated based on the connectivity information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method retrieving attribute value of a node in a tree structure of Tibble with the teaching about shortest path of Chrapko because the resulting visualization provides the user with information regarding a path between the user and a "target" node that has a high amount of connectivity between the nodes in the path, and this visualization may be useful to the user in that it shows them the best way to be socially introduced to the target node (Chrapko, [0019]).

Regarding claim 7, Tibble teaches receiving a second graph database query for a second value of the attribute for a second child entity node in the graph database (column 10 lines 1-6 and Figs. 4, 5A: The system receives a request for an attribute value relating to a business unit (410). A user may request an attribute value for source code owned by a particular business unit of a business organization.);
returning a second attribute value of the second attribute node as a second response to the second graph database query (column 12 lines 27-35 and Fig. 4: The system provides display graph information including the attribute value for the node representing the business unit (460). For example, if the user requested information for a particular attribute of source code for which the engineering business unit is responsible, the system can provide the attribute value computed for the Engineering node 544. Examiner interprets that providing the attribute value computed for the Engineering node as claimed returning an attribute value of the first attribute node.).
Tibble does not explicitly teach determining that a second path between the second child entity node and a second attribute node of the plurality of attribute nodes satisfies the path metric.
Chrapko teaches determining that a second path between the second child entity node and a second attribute node of the plurality of attribute nodes satisfies the path metric ([0140] and Fig. 11: At step 1130, paths between the user and the first contact that include the second contact are calculated. In an embodiment, all paths between the user and the first node that include the second node are calculated. [0141]: In an embodiment, once all paths between the user and the first node that include the second node are calculated, the "shortest path" may be calculated from the paths. Examiner interprets that calculating the shortest path between the user and the first contact as claimed determining that a second path between the second child entity node and a second attribute node satisfies the path metric.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method retrieving attribute value of a node in a tree structure of Tibble with the teaching about shortest path of Chrapko because the resulting visualization provides the user with information regarding a path between the user and a "target" node that has a high amount of connectivity between the nodes in the path, and this visualization may be useful to the user in that it shows them the best way to be socially introduced to the target node (Chrapko, [0019]).

Regarding claim 8, Tibble in view of Chrapko teaches wherein the second attribute node is different than or the same as the first attribute node (Tibble, column 7 lines 37-47: The system receives a request for an attribute value relating to a portion of a code base (210). For example, the system can receive a request from a user, who may be navigating a graphical representation of a display graph from a user device in communication with a static analysis system. The system can determine the nodes of the display graph that will be presented to the user and then compute attribute values for those nodes as appropriate.).

Claim 9 is rejected under the same rationale as claim 1. Tibble also teaches A system for querying a graph database (column 10 lines 1-6 and Figs. 4, 5A: discussing about receiving a request for an attribute value), the system comprising: one or more hardware processors; and a memory storing instructions that, when executed by the one or more hardware processors, cause the system to perform operations (column 13 line 43 – column 14 line 3: discussing about a general or special purpose microprocessors and a computer readable media suitable for storing computer program instructions).
Claim 10 is rejected under the same rationale as claim 2.
Claim 11 is rejected under the same rationale as claim 3.
Claim 12 is rejected under the same rationale as claim 4.
Claim 13 is rejected under the same rationale as claim 5.
Claim 14 is rejected under the same rationale as claim 6.
Claim 15 is rejected under the same rationale as claim 1. Tibble also teaches A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more hardware processors (column 13 line 43 – column 14 line 3: discussing about a general or special purpose microprocessors and a computer readable media suitable for storing computer program instructions), cause a machine to perform operations for querying a graph database (column 10 lines 1-6 and Figs. 4, 5A: discussing about receiving a request for an attribute value).
Claim 16 is rejected under the same rationale as claim 2.
Claim 17 is rejected under the same rationale as claim 3.
Claim 18 is rejected under the same rationale as claim 4.
Claim 19 is rejected under the same rationale as claim 5.
Claim 20 is rejected under the same rationale as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lerman (US 9110852 B1) teaches extracting based on the parse tree structure, a plurality of parse tree paths to traverse the tree structure from a node corresponding the entity to a node corresponding to the value of the plurality of entity-value pairs.
Dempsey (US 20120331411 A1) teaches that a node can be queried and, in response, can return its attribute values. For example, an application can query node B1, and in response, node B1 can return its attribute values. In some implementations, the node can be queried for a particular attribute. For example, a node can be queried to return its parent-attribute. In addition, a node's attribute values can be updated by an application or by another node.
Floreskul et al. (US 20150142796 A1) teaches that the generation of a path tree is configured to limit the number of path trees in which a node can appear in to no more than a fixed number r. More formally, for every node in the set of vertices V, the size of a landmark set L(v) associated with a node is limited to a fixed number r. The fixed number r is set prior to precomputation of the path trees. Landmarks that are frequently close to a node tend to provide good approximations. Consequently, it is useful to prune the trees so that each node v is only present in the shortest path trees (SPTs) of its r closest landmarks.
Henderson (US 20120209886 A1) teaches that a system and method is described that generally provides for creation of a distributed graph database, creation and deployment of nodes in a distributed graph database system, and integration of nodes into a set of distributed graph databases that include data nodes and edges that are: entities built using forms, relations, and relationships.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162   

September 29, 2022